Execution Copy PARTNERSHIP INTERESTS PURCHASE AGREEMENT by and among MILLENNIUM MIDSTREAM PARTNERS, L.P., the OWNERS OF THE PARTNERSHIP INTERESTS OF MILLENNIUM MIDSTREAM PARTNERS, L.P., and EAGLE ROCK ENERGY PARTNERS, L.P. Dated as of September 11, 2008 TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND RULES OF CONSTRUCTION 1 1.1. Definitions. 1 1.2. Rules of Construction. 10 ARTICLE II. PURCHASE ANDSALE; CLOSING 11 2.1. Purchase and Sale of Interests. 11 2.2. Consideration at Closing. 11 2.3. Adjustments to Cash Payment. 12 2.4. Post-Closing Adjustments. 13 2.5. Hurricane Repair Obligations. 16 2.6. The Closing. 16 ARTICLE III. REPRESENTATIONS AND WARRANTIES RELATING TO SELLERS 17 3.1. Organization of Certain Sellers. 17 3.2. Authorization; Enforceability. 17 3.3. No Conflict; Consents. 17 3.4. Ownership of Interests. 17 3.5. Litigation. 18 3.6. Solvency. 18 3.7. Payment of Taxes. 18 3.8. Securities Representations. 18 3.9. Disclaimer of Additional and Implied Warranties. 19 ARTICLE IV. REPRESENTATIONS AND WARRANTIES RELATED TO MMP 19 4.1. Organization of MMP. 19 4.2. No Conflict; Consents. 20 4.3. Capitalization. 20 4.4. Litigation. 21 4.5. Financial Statements; Internal Controls; Undisclosed Liabilities. 21 4.6. Taxes. 22 4.7. No Undisclosed Liabilities. 22 4.8. Absence of Certain Changes. 22 4.9. Contracts. 24 4.10. Intellectual Property. 25 4.11. Employee Benefit Plans. 25 4.12. Environmental Matters. 27 4.13. Compliance with Laws; Permits. 27 4.14. Insurance. 27 4.15. Labor Relations; Employment Matters. 27 4.16. Books and Records. 28 i TABLE OF CONTENTS (continued) Page 4.17. Title to Properties and Related Matters. 28 4.18. Brokers’ Fees. 29 4.19. Company Guarantees. 29 4.20. No Prepayments under Material Contracts. 29 4.21. Pipeline Matters. 29 4.22. Insider Interests. 30 4.23. FCC Licenses. 30 4.24. Pipeline Easements and Rights of Way. 30 4.25. Bank Accounts and Powers of Attorney. 30 4.26. Investments. 30 4.27. Offerings of Securities. 31 4.28. Capital Expenditures. 31 4.29. Disclosure. 31 4.30. Disclaimer of Additional and Implied Warranties. 31 ARTICLE V. REPRESENTATIONS AND WARRANTIES RELATING TO BUYER 31 5.1. Organization of Buyer. 31 5.2. Authorization; Enforceability. 31 5.3. No Conflict; Consents. 32 5.4. SEC Reports and Financial Statements. 32 5.5. Litigation. 32 5.6. Brokers’ Fees. 32 5.7. Financial Ability. 32 5.8. Securities Law Compliance. 33 5.9. Independent Investigation. 33 ARTICLE VI. COVENANTS 34 6.1. Conduct of Business. 34 6.2. Access. 35 6.3. Third Party Approvals. 36 6.4. Regulatory Filings. 36 6.5. Employee and Benefit Matters. 37 6.6. Books and Records. 40 6.7. Permits. 40 6.8. Director and Officer Indemnification. 40 6.9. Company Guaranties. 41 6.10. Acquisition Proposals. 41 6.11. Nonsolicitation. 41 6.12. Sellers’ Representative. 42 6.13. Financial Statements. 42 6.14. Termination of Agreements. 43 6.15. Updating Disclosure Schedules. 43 6.16. Rule 144 Reporting. 43 ii TABLE OF CONTENTS (continued) Page 6.17. Distributions. 44 6.18. Delivery of Payoff Letters and Lien Releases. 44 6.19. Buyer Unit Distributions. 44 ARTICLE VII. TAX MATTERS 44 7.1. Responsibility for Filing Tax Returns and Paying Taxes. 44 7.2. Responsibility for Tax Audits and Contests. 45 7.3. Tax Refunds. 46 7.4. Transfer Taxes. 46 7.5. Purchase Price Allocation. 46 7.6. Disputes over Tax Provisions. 46 7.7. Interim Closing. 46 ARTICLE VIII. CONDITIONS TO CLOSING 47 8.1. Conditions to Obligations of Buyer. 47 8.2. Conditions to the Obligations of Sellers. 49 ARTICLE IX. INDEMNIFICATION 50 9.1. Survival. 50 9.2. Indemnification. 51 9.3. Limitations on Liability. 52 9.4. Procedures. 53 9.5. Waiver of Consequential Damages. 56 9.6. Damages for Lost Profits. 56 9.7. Waiver of Other Representations. 57 9.8. Exclusive Remedy. 58 9.9. Valuation of Escrow Indemnity Claims. 58 ARTICLE X. TERMINATION 58 10.1. Termination. 58 10.2. Effect of Termination. 59 ARTICLE XI. MISCELLANEOUS 59 11.1. Notices. 59 11.2. Assignment. 60 11.3. Rights of Third Parties. 60 11.4. Expenses. 60 11.5. Counterparts. 60 11.6. Entire Agreement. 60 11.7. Disclosure Schedule. 61 11.8. Amendments. 61 11.9. Publicity. 61 11.10. Severability. 61 iii TABLE OF CONTENTS (continued) Page 11.11. Governing Law; Jurisdiction, 61 11.12. Consent of Sellers. 62 iv LIST OF EXHIBITS Exhibit A List of holders of Partnership Interests Exhibit B Capital Expenditure List Exhibit C Escrow Agreement Exhibit D Special Indemnity Agreement Exhibit E Pro Forma Purchase Price Adjustments Exhibit F Employee Release Exhibit G Legal Opinion Exhibit H Marketing Agreement Exhibit I Noncompetition Agreements Exhibit J Transition Services Agreement LIST OF SCHEDULES Schedule 1.1(a) Knowledge of Sellers Schedule 1.1(b) Knowledge of Company Schedule 2.2(a) Cash Payment Schedule 2.3(d) Capital Expenditures Schedule 3.3 No Conflict; Consents (Sellers) Schedule 3.4 Liens on Interests Schedule 4.2 No Conflict; Consents (Company) Schedule 4.3(b) Capitalization Schedule 4.4 Litigation Schedule 4.5 MMP Financial Statements Schedule 4.6 MMP Taxes Schedule 4.7 Undisclosed Liabilities v Schedule 4.8 Absence of Certain Changes Schedule 4.9(a) Material Contracts in Effect Schedule 4.9(c) Enforceability of Material Contracts Schedule 4.10 Licensed Software Schedule 4.11(a) Company Plans Schedule 4.11(b) Exceptions to Company Plan Representations Schedule 4.11(d) Administaff Plans Schedule 4.12 Environmental Matters Schedule 4.13(a) Compliance with Laws Schedule 4.13(b) Permits Schedule 4.14 Insurance Schedule 4.15(a) Administaff Employees Schedule 4.15(c) Compliance Schedule 4.17(a) Title to Properties Schedule 4.17(b) Pipeline Encumbrances Schedule 4.17(c) Exceptions to Title to Properties Schedule 4.19 Company Guarantees Schedule 4.21 Pipeline Matters Schedule 4.22 Insider Interests Schedule 4.24 Pipeline Easements and Rights of Way Schedule 4.25 Bank Accounts vi PARTNERSHIP INTEREST PURCHASE AGREEMENT THIS
